DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 2, Kim (US 2014/0168038 A1, Published June 19, 2014) discloses a pixel drive circuit, comprising a writing sub-circuit, an amplification sub-circuit, and a drive sub-circuit (Kim at Fig. 1, switching transistor 110, amplifying unit 130, and driving transistor 160, respectively), wherein: 
the writing sub-circuit is connected to a scan signal terminal, a signal input terminal and the amplification sub-circuit, and the writing sub-circuit is configured to transmit a data voltage provided by the signal input terminal to the amplification sub-circuit under control of the scan signal terminal (Kim at Fig. 1, switching transistor 110; ¶ [0050]); 
the amplification sub-circuit is also connected to the drive sub-circuit, and the amplification sub-circuit is configured to generate an amplification electrical signal according to the data voltage and output the amplification electrical signal to the drive sub-circuit (Kim at Fig. 1, amplifying unit 130; ¶ [0052] discloses “The amplifying unit 130 amplifies the data signal SDATA stored in the storage capacitor 120 to generate an 
the drive sub-circuit is also connected to a light-emitting device (Kim at Fig. 1, driving transistor is connected to OLED 170), and 
the drive sub-circuit is configured to obtain the data voltage based on the amplification electrical signal output by the amplification sub-circuit and provide a drive current to the light-emitting device under control of the data voltage (Kim at Fig. 1, driving transistor 160; ¶ [0054] discloses “The driving transistor 160 drives the organic light emitting diode 170 in response to the amplified signal SAMP.”); and 
the light-emitting device is configured to emit light according to the drive current (Kim at Fig. 1, OLED 170; ¶ [0056]),
wherein the amplification sub-circuit comprises a first transistor and a second transistor (Kim at Fig. 1, transistors 140, 150); 
a gate electrode of the first transistor is connected to the writing sub-circuit (Kim at Fig. 1, gate of 140 is connected to switching transistor 110), 
a first electrode of the first transistor is connected to a first voltage terminal (Kim at Fig. 1, connection of transistor 140 to V1), and 
a second electrode of the first transistor is connected to a first electrode of the second transistor and the drive sub-circuit (Kim at Fig. 1, output node NO); and… 
a second electrode of the second transistor is connected to a second voltage terminal (Kim at Fig. 1, connection of transistor 150 to V2), and 
the first electrode of the second transistor is connected to the drive sub-circuit (Kim at Fig. 1, output node NO).
a gate electrode of the second transistor is connected to the writing sub-circuit.

As to claim 13, claim 13 is allowable for similar reasoning given above for claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
01/24/2022